    Case 20-32519 Document 1638 Filed in TXSB on 08/30/20 Page 1 of 7



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                 ENTERED
                                                                                                08/28/2020
IN RE:                          §
                                §                        CASE NO: 20-32519
NEIMAN MARCUS GROUP LTD LLC, et §                        CHAPTER 7
al.,                            §
                                §
     Debtors.                   §                        DAVID R. JONES


               ORDER PERMITTING WITHDRAWAL WITH CONDITIONS
                               (Docket No. 1563)

       The Court has considered Brown Rudnick LLP’s motion to withdraw as counsel. Pursuant
to Local Rule 83.2, Brown Rudnick is permitted to withdraw subject to the following conditions:

       1.      Edward S. Weisfelner remains subject to this Court’s jurisdiction and authority
regarding his participation in this case.

          2.    Edward S. Weisfelner’s pro hac admission by this Court remains in full force and
effect.

       3.       Edward S. Weisfelner remains subject to disciplinary action under Local Rule 5
and the Court’s inherent power to sanction conduct inconsistent with the applicable rules and
governing law .

        4.       Brown Rudnick remains subject to this Court’s jurisdiction and authority regarding
the actions of its lawyers in this case.

        5.       Brown Rudnick and Edward S. Weisfelner shall preserve all communications,
regardless of form, related to this case with any of the Marble Ridge entities, their principals,
officers, agents and co-counsel pending further determination regarding the extent to which the
attorney-client privilege has been waived due to the crime-fraud exception or other applicable rule.

       6.      Subject to further development, the Court intends to issue a show cause order to
resolve the concerns expressed above.


      Signed: August 28, 2020.

                                                  ____________________________________
                                                  DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE


1/1
               Case 20-32519 Document 1638 Filed in TXSB on 08/30/20 Page 2 of 7
                                       United States Bankruptcy Court
                                        Southern District of Texas
In re:                                                                                  Case No. 20-32519-drj
Neiman Marcus Group LTD LLC                                                             Chapter 11
Mariposa Intermediate Holdings LLC
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0541-4           User: emiller                Page 1 of 6                   Date Rcvd: Aug 28, 2020
                               Form ID: pdf002              Total Noticed: 139


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 30, 2020.
db             +BG Productions, Inc.,    745 Fifth Avenue,     New York, NY 10151-0099
db             +Bergdorf Goodman Inc.,    745 Fifth Avenue,     New York, NY 10151-0098
db             +Bergdorf Graphics, Inc.,     754 Fifth Avenue,    New York, NY 10019-2503
db             +Mariposa Borrower, Inc.,     One Marcus Square,    1618 Main Street,     Dallas, TX 75201-4720
db             +Mariposa Intermediate Holdings LLC,     2000 Avenue of the Stars,     Los Angeles, CA 90067-4700
db              NEMA Beverage Corporation,     One Marcus Square,    Dallas, TX 75201
db             +NEMA Beverage Holding Corporation,     One Marcus Square,     1618 Main Street,
                 Dallas, TX 75201-4720
db             +NEMA Beverage Parent Corporation,     One Marcus Square,     1618 Main Street,
                 Dallas, TX 75201-4720
db             +NM Bermuda, LLC,    One Marcus Square,    1618 Main Street,     Dallas, TX 75201-4720
db             +NM Financial Services, Inc.,     3200 Las Vegas Boulevard,     Las Vegas, NV 89109-2612
db             +NM Nevada Trust,    One Marcus Square,    1618 Main Street,     Dallas, TX 75201-4720
db              NMG California Salon LLC,     One Marcus Square,    16181Main Street,     Dallas, TX 75201
db             +NMG Florida Salon LLC,    One Marcus Square,     1618 Main Street,    Dallas, TX 75201-4720
db             +NMG Global Mobility, Inc.,     One Marcus Square,    1618 Main Street,     Dallas, TX 75201-4720
db             +NMG Notes PropCo LLC,    One Marcus Square,     1618 Main Street,    Dallas, TX 75201-4720
db             +NMG Salon Holdings, LLC,     One Marcus Square,    1618 Main Street,     Dallas, TX 75201-4720
db             +NMG Salons LLC,    One Marcus Square,    1618 Main Street,     Dallas, TX 75201-4720
db             +NMG Term Loan PropCo LLC,     One Marcus Square,    1618 Main Street,     Dallas, TX 75201-4720
db             +NMG Texas Salon LLC,    One Marcus Square,     1618 Main Street,    Dallas, TX 75201-4720
db             +NMGP, LLC,    One Marcus Square,    1618 Main Street,    Dallas, TX 75201-4720
db             +Neiman Marcus Group LTD LLC,     One Marcus Square,    1618 Main Street,     Dallas, TX 75201-4720
db             +The NMG Subsidiary LLC,    One Marcus Square,     1618 Main Street,     Dallas, TX 75201-4720
db             +Worth Avenue Leasing Company,     One Marcus Square,    1618 Main Street,     Dallas, TX 75201-4720
aty            +Adam L Rosen,    Adam L. Rosen PLLC,    2-8 Haven Ave Stel 220,     Port Washington, NY 11050-3614
aty            +Amy E Vulpio,    White and Williams LLP,     1650 Market St.,    Floor 18,
                 Philadelphia, PA 19103-7395
aty            +Blake T. Denton,    Lathan & Watkins LLp,     885 Third Ave.,    New York, NY 10022-4874
aty            +Caitlin A Halpern,    Gibbs Bruns LLP,    1100 Louisiana,     Ste 5300,    Houston, TX 77002-5215
aty            +Cliff Palefsky,    McGuinn, HIllsman & Palefsky,     535 Pacific Ave,
                 San Francisco, CA 94133-4628
aty            +Eric Leon,    Latham & Watkins LLP,    885 Third Avenue,     New York, NY 10022-4874
aty            +Ernie Zachary Park,    Bewley Lassleben and Miller LLP,      13215 E. Penn St,    Ste 510,
                 Whittier, CA 90602-1797
aty            +Eugene C Kelley,    Kelley Polishan & Solfanelli, LLC,      259 S Keyser Avenue,
                 Old Forge, PA 18518-1177
aty            +H. Howard Browne,    100 SAS Campus Drive,     Cary, NC 27513-2414
aty            +Jordan D Weiss,    1350 Broadway,    Suite 1420,    New York, NY 10018-7714
aty            +Judy D. Thompson,    JD Thompson Law,    PO Box 33127,    Charlotte, NC 28233-3127
aty            +Keith Ehrman,    McGuinn, Hillsman & Palefsky,     535 Pacific Avenue,
                 San Francisco, CA 94133-4628
aty            +Leo Fox,    630 Third Avenue,    18th Floor,    New York, NY 10017-6940
aty             Leonard M Weiner,    Law Office of Leonard M. Weiner LLC,      New York, NY 10016
aty            +Linda D Reece,    Perdue, Brandon, Fielder, Collins & Mott,      1919 S. Shiloh Rd., Suite 310,
                 Garland, TX 75042-8293
aty            +Matthew J. Murray,    Altshuler Berzon LLP,     177 Post Street,    Suite 300,
                 San Francisco, CA 94108-4797
aty            +Michael T Driscoll,    Sheppard Mullin Richter,     30 Rockefeller Plaza,
                 New York, NY 10112-0079
aty            +Olivera Medenica,    Dunnington Batholow & Miller LLP,      230 Park Avenue,    21st Floor,
                 New York, NY 10169-2403
aty            +Robert S. Friedman,    Sheppard Mullin Richter and Hampton,      30 Rockefeller Plaza,
                 New York, NY 10112-0079
cr             +360i, LLC,    Underwood Perkins, PC,    5420 LBJ Freeway,     Suite 1900,    Dallas, TX 75240-6230
cr             +64 Facets, Inc.,    c/o Susan C. Mathews,     Baker Donelson,    1301 McKinney St., Suite 3700,
                 Houston, TX 77010-3034
cr             +A. Link Jewelry Co., LLC,     c/o Susan C. Mathews,    Baker Donelson,
                 1301 McKinney St., Suite 3700,     Houston, TX 77010-3034
cr             +AJD Platinum Inc. d/b/a American Jewelry Designs,      c/o Foley Mansfield,
                 250 Marquette Ave., Suite 1200,     Minneapolis, MN 55401-1874
cr              Accertify, Inc,    c/o Becket and Lee LLP,     PO Box 3002,    Malvern, PA 19355-0702
intp           +Ad Hoc Group of Term Loan Lenders,     1001 Fannin St.,     Suite 2500,    Houston, TX 77002-6710
cr              Alanui SRL,    Via Manin 13,    Milano (MI),    20121,   ITALY
cr             +American Electric Power,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Ann P. Stordahl,    3712 Cragmont Avenue,     Dallas, TX 75205-4313
cr             +BMC Software, Inc.,    2101 CityWest Blvd.,     Houston, Tx 77042-2828
intp           +Baker Donelson Bearman Caldwell & Berkowitz,      1301 McKinney St.,     Suite 3700,
                 Houston, TX 77010-3034
cr             +Bally Americas, Inc.,    c/o Lowenstein Sandler LLP,     Attn: Jeffrey Prol, Esq.,
                 Attn: Bruce S. Nathan, Esq.,     One Lowenstein Drive,     Roseland, NJ 07068-1740
cr             +Bernard D. Feiwus,    3516 Twin Lakes Way,     Plano, TX 75093-7555
              Case 20-32519 Document 1638 Filed in TXSB on 08/30/20 Page 3 of 7



District/off: 0541-4          User: emiller                 Page 2 of 6                   Date Rcvd: Aug 28, 2020
                              Form ID: pdf002               Total Noticed: 139


cr             +Bexar County,    112 E. Pecan St., Suite 2200,     San Antonio, TX 78205-1588
cr             +Bill Williams,    1200 Beach Drive, #207,    Gulfport, MS 39507-1407
cr             +CMS Payments Intelligenc, Inc.,     c/o Stromberg Stock, PLLC,    8350 N Central Expy,     Ste 1225,
                 Dallas, TX 75206-1600
cr             +Canon Financial Services, Inc.,     Platzer, Swergold, Levine, et al.,
                 c/o Teresa Sadutto-Carley,    475 Park Avenue, South,     18th Floor,    New York, NY 10016-6901
cr             +City of Grapevine, Grapevine-Colleyville ISD,      Dallas Utility and Reclamation District,
                 c/o EBONEY COBB,    500 E. Border Street, Suite 640,     Arlington, TX 76010-7457
cr             +City of Katy,    c/o Owen M. Sonik,    PBFCM, LLP,    1235 North Loop West, Suit 600,
                 Houston, TX 77008-1772
cr             +Colby McWilliams,    3921 Inwood Road #1012,    Dallas, TX 75209-5755
cr             +Commonwealth Edison Company,    c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Consolidated Edison Company of New York, Inc.,      c/o Weldon L. Moore, III,
                 Sussman & Moore, LLP,    4645 N. Central Expressway, Ste. 300,      Dallas, TX 75205-7326
cr              Cynthia Marcus Bolene,    326 E. Colorado Road,     Santa Fe, NM 87505
cr             +Dallas County,    Linebarger Goggan Blair & Sampson, LLP,     c/o Elizabeth Weller,
                 2777 N. Stemmons Freeway,    Suite 1000,    Dallas, TX 75207-2328
cr             +David Hargreaves,    29 Hidden Glen Road,    Scarsdale, NY 10583-1230
cr             +Davidson Kempner Capital Management LLC,     c/o Patricia B. Tomasco,     711 Louisiana, Suite 500,
                 Houston, TX 77002-2721
cr              Dell Marketing, L.P.,    c/o Streusand Landon Ozburn & Lemmon,     1801 S. MoPac Expressway,
                 Suite 320,    Austin, TX 78746
cr             +Florida Power & Light Company,     c/o Weldon L. Moore, III,    Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Four Hands LLC,    Richards Rodriguez & Skeith,     816 CONGRESS AVENUE,    SUITE 1200,
                 AUSTIN, TX 78701-2672
cr             +Georgia Power Company,    c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +Gregg County,    Linebarger Goggan Blair & Sampson, LLP,     c/o Elizabeth Weller,
                 2777 N. Stemmons Frwy Ste 1000,     Dallas, TX 75207-2328
cr             +Gregory G. Shields,    16798 Malibu Drive,    Flint, TX 75762-9231
cr             +Hazel Wyatt,    612 Garcia Street,    Santa Fe, NM 87505-2858
cr             +Hilldun Corporation,    c/o Lowenstein Sandler LLP,     Attn: Jeffrey Prol, Esq.,
                 Attn: Bruce Nathan, Esq.,    One Lowenstein Drive,     Roseland, NJ 07068-1740
cr             +IProspect.com, Inc.,    Underwood Perkins, PC,     5420 LBJ Freeway,    Suite 1900,
                 Dallas, TX 75240-6230
cr             +ISS Facility Services, Inc.,    c/o Allen M. DeBard,     Langley & Banack, Inc.,
                 745 E. Mulberry Avenue,    Ste. 700,    San Antonio, Tx 78212-3172
cr             +Ignaz Gorischek,    9502 Bill Browne Lane,    Dallas, TX 75243-6203
cr             +Iron Mountain Information Management, Inc.,     c/o Frank F. McGinn, Esq.,
                 Hackett Feinberg P.C.,    155 Federal Street, 9th Floor,     Boston, MA 02110-1610
cr             +JM-BMM LLC,    c/o Adam L. Rosen PLLC,    2-8 Haven Avenue, Ste 220,
                 Port Washington, NY 11050-3636
intp           +James Scott Douglass,    1811 Bering Dr., Suite 420,     Houston, TX 77057-3186
cr             +Jemma Wynne Jewellery, LLC,    c/o Susan C. Mathews,     Baker Donelson,
                 1301 McKinney St., Suite 3700,     Houston, TX 77010-3034
cr             +Jersey Central Power & Light Company,     c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr             +John Martens,    1309 Cordell Place,    Los Angeles, CA 90069-1721
cr              Julia Beren-Sosnick,    1000 Abrams Street,    Hollywood, FL 33019
cr             +L&B Depp Inwood Village, L.P.,     c/o Will Bassham,    3333 Lee Parkway,    Eighth Floor,
                 Dallas, TX 75219-5111
cr             +LCFRE Austin Brodie Oaks, LLC,     Sprouse Law Firm,    401 Congress Avenue,    Suite 1540,
                 Austin, TX 78701-3851
cr             +Lana and Nathaniel Grey d/b/a Lomden Estate,     c/o Susan C. Mathews,     Baker Donelson,
                 1301 McKinney Street, Ste 3700,     Houston, TX 77010-3034
cr             +Lexon Insurance Company and Endurance Assurance Co,      c/o Harris Beach PLLC,
                 Lee E. Woodard, Esq.,    333 West Washington St., Ste. 200,     Syracuse, NY 13202-9204
cr             +Lomden Distributors, Inc.,    c/o Susan C. Mathews,     Baker Donelson,
                 1301 McKinney Street, Ste 3700,     Houston, TX 77010-3034
cr             +Lyndy Carreiro,    1332 Sealawn Boulevard,    Freeland, WA 98249-9778
cr             +Mark Boraski,    2710 Green Oak Court,    Highland Village, TX 75077-8661
cr             +Mattia Cielo, Inc.,    c/o Barclay Damon LLP,    Attn: Robert K. Gross,
                 1270 Avenue of the Americas,    Suite 501,    New York, NY 10020-1702
cr             +Miami-Dade County Tax Collector,     Peter K. Cam, Tax Collector,     200 NW 2ND Avenue, #430,
                 Miami, FL 33128-1733
cr             +Nstar Electric Compa Western Nstar Electric Compan,      c/o Weldon L. Moore, III,
                 Sussman & Moore, LLP,    4645 N. Central Expressway, Ste. 300,      Dallas, TX 75205-7326
intp           +Office of Unemployment Compensation Tax Services,      c/o Deb Secrest,
                 651 Boas Street, Room 702,    Harrisburg, PA 17121-0751
cr             +Oracle America, Inc.,    Buchalter, A Professional Corporation,      c/o Shawn M. Christianson,
                 55 2nd St. 17th Fl.,    San Francisco, CA 94105-3493
cr             +Orlando Utilities Commission,    c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,     Dallas, TX 75205-7326
cr              PA Department of Revenue,    Bureau of Compliance,     PO Box 280946,    Harrisburg, PA 17128-0946
cr             +PLDSPE, LLC,    c/o Faegre Drinker Biddle & Reath LLP,     1717 Main Street Suite 5400,
                 Dallas, TX 75201-7367
cr             +Pat Morgan-McEvoy,    3817 Stratford Avenue,    Dallas, TX 75205-2814
              Case 20-32519 Document 1638 Filed in TXSB on 08/30/20 Page 4 of 7



District/off: 0541-4          User: emiller                 Page 3 of 6                   Date Rcvd: Aug 28, 2020
                              Form ID: pdf002               Total Noticed: 139


cr             +Photon Interactive Services, Inc.,     12300 Ford Road, B#270,      c/o Sanjiv Lochan,
                 Dallas, TX 75234-8132
cr             +Prime Chevy Chase Asset I LLC,     Attn: Kevin J. Nash, Esq.,     Goldberg et al LLP,
                 1501 Broadway, 22nd Floor,     New York, NY 10036-5686
cr             +RBC 100 LLC D/B/A ROBERTO COIN CENTO COLLECTION,       579 5th Avenue,    Floor 17,
                 New York, NY 10017-8760,      UNITED STATES 10017-8760
cr             +Richard Samuelson,    5927 Prospect Avenue,     Dallas, TX 75206-7241
cr             +Richline Group, Inc.,    c/o Susan C. Mathews,      Baker Donelson,    1301 McKinney St., Suite 3700,
                 Houston, TX 77010-3034
cr             +Riverwalk Marketplace (New Orleans) LLC,      c/o Howard Marc Spector,     Spector & Cox, PLLC,
                 12770 Coit Road,    Suite 1100,    Dallas, TX 75251-1329
cr             +Robert Browning,    c/o Vanguard Law,     PO Box 939,    Poulsbo, WA 98370,
                 UNITED STATES 98370-0017
cr             +Robert E Ackerman,    4439 Fairfax Avenue,     Dallas, TX 75205-3005
cr             +Roberto Coin Inc.,    579 5th Avenue,     Floor 17,    New York, NY 10017-8760,
                 UNITED STATES 10017-8760
cr             +Ron Goddard,    5816 Sky Park Drive,     Plano, TX 75093-4538
cr             +Salt River Project,    c/o Weldon L. Moore, III,      Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,      Dallas, TX 75205-7326
cr             +San Diego Gas and Electric Company,      c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,      Dallas, TX 75205-7326
cr             +Scott Howard Fradin,    P.O. Box 984,     Carmel, CA 93921-0984
cr             +Simon Property Group, Inc.,     Attn: Ronald M. Tucker, Esq.,     225 West Washington Street,
                 Indianapolis, IN 46204-3438
cr             +Southern California Gas Company,     c/o Weldon L. Moore, III,      Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,      Dallas, TX 75205-7326
intp            State of Texas,    c/o Texas Attorney General’s Office,      Bankruptcy & Collections Division,
                 P. O. Box 12548 MC-008,      Austin, TX 78711-2548
cr             +Steven Kornajcik,    6944 Santa Barbara Drive,      Dallas, TX 75214-2561
op             +Stretto,   410 Exchange, Suite 100,      Irvine, CA 92602-1331
cr             +Sysco Corporation,    c/o Stromberg Stock, PLLC,      8350 N Central Expy,    Ste 1225,
                 Dallas, TX 75206-1600
cr             +TOCKR LLC,    809 Avenue J,    Marble Falls, TX 78654-5161
cr             +TR Pinnacle Corp,    c/o Brian Smith,     Holland & Knight LLP,     200 Crescent Court, Suite 1600,
                 Dallas, TX 75201-1829
cr             +Tarrant County,    Linebarger, Goggan, Blair & Sampson, LLP,      c/o Elizabeth Weller,
                 2777 N. Stemmons Frwy Ste 1000,     Dallas, TX 75207,      UNITED STATES 75207-2328
cr             +Taubman Landlords,    The Taubman Landlords,     c/o Andrew S. Conway, Esq.,
                 200 East Long Lake Road,     Suite 300,    Bloomfield Hills, MI 48304-2324
cr             +Terri Anne Monsour,    5651 Benevento Court,     Las Vegas, NV 89141-3978
cr              Texas Comptroller of Public Accounts,      Courtney J. Hull,    P.O. Box 12548,
                 Austin, TX 78711-2548
intp            Texas Comptroller of Public Accounts, Unclaimed Pr,       c/o Attorney General’s Office,
                 Bankruptcy & Collections Division,      P. O. Box 12548    MC-008,    Austin, TX 78711-2548
intp           +The Disinterested Manager of Mariposa Intermediate,       575 Madison Avenue,    New York, NY 10022,
                 UNITED STATES 10022-2511
cr             +The Potomac Electric Power Company,      c/o Weldon L. Moore, III,     Sussman & Moore, LLP,
                 4645 N. Central Expressway, Ste. 300,      Dallas, TX 75205-7326
cr             +The Shops At The Bravem LLC,     Attn: Kevin J. Nash, Esq.,     Goldberg et al LLP,
                 1501 Broadway, 22nd Floor,     New York, NY 10036-5686
cr             +Tom Lind,    300 Summit Loop,    Wimberley, TX 78676-5745
cr             +Travis County,    c/o Jason A. Starks,     P.O. Box 1748,    Austin, TX 78767-1748
cr             +Virginia Electric and Power Company d/b/a Dominion,       c/o Weldon L. Moore, III,
                 Sussman & Moore, LLP,    4645 N. Central Expressway, Ste. 300,       Dallas, TX 75205-7326
cr             +Wayne Allen Hussey,    3840 Pawnee Pass North,      Lakeway, TX 78738-1622
intp           +Womble Bond Dickinson (US) LLP,     1313 N. Market Street, Ste. 1200,      Wilmington, DE 19801-6103

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: bankruptcy@abernathy-law.com Aug 28 2020 23:06:50
                 COLLIN COUNTY TAX ASSESSOR/COLLECTOR,   Abernathy, Roeder, Boyd & Hullett, P.C.,
                 1700 Redbud Blvd.,   Suite 300,   McKinney, TX 75069-3276
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 28 2020 23:06:57     Fort Bend County,
                 Linebarger Goggan Blair & Sampson LLP,   C/O John P. Dillman,   P.O. Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 28 2020 23:06:57     Harris County,
                 Linebarger Goggan Blair & Sampson LLP,   C/O John P. Dillman,   PO Box 3064,
                 Houston, TX 77253-3064
                                                                                            TOTAL: 3

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr              18 Karat Appraisers InC
cr              210 Muni, LLC
cr              5th Avenue Salon LLC
cr              737 North Michigan Avenue Retail Investors LLC
intp            Ad Hoc Secured Noteholders Committee
intp            Akin Gump Strauss Hauer & Feld LLP
cr              Akris, Inc. and Akris Pret-a-Porter AG
cr              Alejandra Gonzalez
intp            Alter Domus Products Corp.
cr              Ankura Trust Company, LLC
              Case 20-32519 Document 1638 Filed in TXSB on 08/30/20 Page 5 of 7



District/off: 0541-4          User: emiller               Page 4 of 6                  Date Rcvd: Aug 28, 2020
                              Form ID: pdf002             Total Noticed: 139


           ***** BYPASSED RECIPIENTS (continued) *****
intp            Annaly CRE LLC
intp            Ares Management, L.P.
intp            Arzz International Inc.
cr              Bal Harbour Shops, LLC
cr              Barry Meyrowitz, Inc.
cr              Beth Larson
cr              Boward County, Florida
intp            Brigade Capital Management LP
cr              Brookfield Property REIT, Inc.
intp            Brown Rudnick LLP,    Seven Times Square,   New York
cr              Burberry Limited
intp            CPP Investment Board USRE, Inc.
intp            Calgary Albert Canada
cr              Capital One, N.A.
cr              Carolina Herrera LTD
cr              Carrollton-Farmers Branch ISD,,    City of Garland, Garland ISD,
cr              Champion Energy Services, LLC
cr              Chanel, Inc.
cr              Cloudiyan, LLC
cr              Congressional Plaza Associates, LLC
cr              Costis/Panjo Trading LLC
cr              Coty Inc.
cr              Credit Suisse AG, Cayman Islands Branch
cr              Criteo Corp.
cr              Crown Color US LLC
cr              DG Premium Brands LLC
cr              Daniel Kamensky
cr              David Gonzalez
cr              David Yurman Enterprises LLC
cr              Davidor, LLC
cr              Delta Galil USA, Inc.
cr              Determine, LLC
cr              Deutsche Bank AG New York Branch
op              Disinterested Manager of Neiman Marcus Group LTD L
cr              ELJM Consulting LLC
cr              ERY Realty Podium, LLC
intp            Edward Weisfelner,    Brown Rudnick LLP,   Seven Times Square,   New York
cr              Emsaru Jewels Corp.
intp            Etro USA, Inc.
cr              Faith Ann Kiely Inc
cr              Ferragamo USA Inc.
cr              Franck Mueller USA Inc
cr              Franck Muller USA, Inc.
cr              Furla (U.S.A.), Inc.
cr              G&C Stewart Corporation
cr              Giorgio Armani Corporation
cr              Google LLC
cr              Gorski Group, Ltd.
cr              Graphic Packaging International, LLC
cr              Hanro, USA , Ltd.
intp            Independent Managers of Neiman Marcus Group LTD LL
cr              Infosys Limited
intp            Interested Party
cr              International Fidelity Insurance Company
cr              J. Choo Limited
cr              JM-BMM LLC
cr              Kering Americas, Inc. and affiliated brands
cr              Kering Americas, Inc. and affiliated brands, LVMH
cr              Kering Americas, Inc. and each of its affiliated b
cr              LVMH Moet Hennessy Louis Vuitton Inc. and certain
cr              Lagos, Inc.
cr              Lana Unlimited, Co.
cr              Lombardi S.R.L.
cr              Lorraine E. Schwartz, Inc.
cr              Louis Vuitton USA Inc.
cr              Maceoo, LLC
intp            Manolo Blahnik Americas LLC
cr              Marble Ridge Capital LP
cr              Marble Ridge Capital LP and Marble Ridge Master Fu
cr              Marco Bicego USA, Inc.
cr              Margo Morrison Jewelry Design, Inc.
cr              Margot McKinney Jewellery
cr              Martha Perez,    c/o Hodge Law Firm, PLLC,   2211 Strand St., Suite 302,    Galveston
op              Matrix Absence Management, Inc., Reliance Standard
cr              Mericle 325 Research Drive LLC
cr              Michael Kors (USA) Inc.
cr              Moncler USA, Inc.
cr              Mudrick Capital Management, L.P.
intp            Neiman Marcus Group, Inc.
                     Case 20-32519 Document 1638 Filed in TXSB on 08/30/20 Page 6 of 7



District/off: 0541-4                  User: emiller                      Page 5 of 6                          Date Rcvd: Aug 28, 2020
                                      Form ID: pdf002                    Total Noticed: 139


             ***** BYPASSED RECIPIENTS (continued) *****
cr                New York-New Jersey Regional Joint Board
cr                Nina Ricci USA, Inc
cr                NorthPark Partners, LP
cr                Off White Operating SRL
cr                Paco Rabanne, SAS
cr                Park Place Technologies, LLC
cr                Pasquale Bruni (USA), Ltd.,    c/o Susan C. Mathews,   Baker Donelson
intp              Paul Hastings LLP
cr                PayPal Inc
cr                Pension Benefit Guaranty Corporation
cr                Picchiotti S.R.L.
cr                Pitney Bowes, Inc.
cr                Premier Brands Group Holding LLC
cr                Puig USA, Inc
cr                RTB House Inc
cr                Ralph Lauren Corporation
cr                Richemont North America, Inc. and affiliated brand
cr                Robert Archer
cr                SAS Institute Inc.
cr                Saboo Fine Jewels
cr                San Marcos CISD
cr                Sobe Luxury Services LLC d/b/a Gismondi 1754 S.P.A
cr                Solow Building Company III LLC
cr                Spinelli Kilcollin, Inc.
cr                Sunbeam Development Corporation
cr                Susan Archer
cr                Sydney Evan
cr                THREE GALLERIA OFFICE BUILDINGS, LLC
cr                TPG Specialty Lending, Inc.
cr                Tamara Comolli Fine Jewelry Limited Inc
intp              Tayler Bayer
cr                The Apparel Group, Ltd.
cr                The Boston Consulting Group
cr                The Irvine Company LLC
cr                The Macerich Company
crcm              The Official Committee of Unsecured Creditors
cr                The Taubman Company LLC
cr                Tiffany Tran
cr                Tom Ford International, LLC and Tom Ford Distribut
cr                Tory Burch LLC
cr                UMB Bank, N. A
cr                Unibail Rodamco Westfield
cr                United States of America
cr                Verdeveleno, S.L.
cr                Versace USA, Inc.
cr                WILMINGTON SAVINGS FUND SOCIETY, FSB
cr                WVF-Paramount 745 Property, L.P.
intp              Wendy Yue LLC
cr                Westwood Contractors, Inc.
cr                Wilmington Trust, National Association, as Indentu
cr                Wilson 151 Worth LLC
cr                Wilson 151 Worth, LLC
cr                Windsor Jewelers Inc.
cr                Yeprem Jewelry, SARL
db*              +The Neiman Marcus Group LLC,    One Marcus Square,   1618 Main Street,                       Dallas, TX 75201-4720
aty            ##+Nathan F Coco,    McDermott Will & Emery LLP,   1000 Louisiana Street,                       Suite 3900,
                   Houston, TX 77002-5035
                                                                                                                  TOTALS: 143, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 30, 2020                                             Signature: /s/Joseph Speetjens
              Case 20-32519 Document 1638 Filed in TXSB on 08/30/20 Page 7 of 7



District/off: 0541-4         User: emiller               Page 6 of 6                   Date Rcvd: Aug 28, 2020
                             Form ID: pdf002             Total Noticed: 139

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 28, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
